Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 8, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, Claim s 8, 17 and 20 recite the limitation “graphical state” which is unclear what the limitation refers.  Further, applicants have not adequately defined the term. At best, see paragraph [0041] of the Specification.
[0041] ..If the partially complete graphical model exists, then at step 506, the logical definition data is compared with the graphical model of the piping system. Thus, the graphical state of the graphical model is determined based on the outcome of comparison. At step 508, one or more pipe runs which need to be designed to complete the graphical model are identified based on the graphical state of the graphical model.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3, 9, 10-12, and 18-19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Oota et al. (EP0621545A2 listed on IDS filed 03/26/2019).
As per Claim 1, 10 and 15, Oota et al. teaches a computer-implemented method/ data processing system/ non-transitory computer-readable storage medium of automatically designing of a piping system (Abstract, Col. 4 lines 5 “automatic pipe routing”), comprising: 
obtaining, by a data processing system, logical definition data of a piping system with one or more pipe runs from a computer-aided design (CAD) database (Col. 1 lines 5-8, “CAD system”; col. 2, lines 35-46, “logical connection information…piping decried with solid line interconnecting these components”); 
computing a piping path for each pipe run based on the logical definition data of the piping system (Col. 3 lines 43-52, “automatic component arrangement and pipe routing …. automatically generate the information of piping routes”; Col. 4 lines 4-12); 
determining positions of one or more piping components for each pipe run based on the computed piping path for said each pipe run (Col. 3 lines 43-52, “automatic component arrangement and pipe routing …. automatically generate the information of piping routes”; Col. 
associating the one or more piping components for said each pipe run with the determined positions of the one or more piping components (col. 6 lines 26-29, “mapping two-dimensional logical connection information…component arrangement information”; Examiner Note: As the components are positioned, an association between a component and its position is disclosed.); and 
automatically generating a graphical model of the piping system based on the association of the one or more piping components with the determined positions for said each pipe run (Col. 11 lines 1-23, Col. 27 lines 24-28, “Although parts 603… represented with three-dimensional shapes as well as in the case of components”).

As per Claim 2 and 11, Oota et al. teaches further comprising outputting the generated graphical model of the piping system on a display unit of the data processing system. (Fig. 13 (2), col 13 lines 19-20 “three-dimensional display”) 
As per Claim 3 and 12, Oota et al. teaches further comprising: selecting a pipe run from the one or more pipe runs (Col. 4 lines 5-12 “selects the most highly evaluated sub-route”). 
As per Claim 9, Oota et al. teaches wherein the logical definition data comprises piping components information and information associated with connections between the one or more piping components in said each pipe run of the piping system (Col. 9 lines 48-58, Col. 10 lines 1-10).

selecting a piping component from the one or more piping components for said each pipe run (col. 3 lines 55-67, col. 4 lines 1-4, Col. 11 lines 15-45, parts 603 and components 601 on the routes 604 in Fig. 6 on routes 604); 
determining a segment in a series of segment in the piping path which requires positioning of the selected piping component (Col. 11 lines 24-45, routes 604 in Fig. 6); 
computing a position of the selected piping component in the segment (Col. 11 lines 40-45, parts 603 and components 601 in Fig. 6); and 
repeating the steps of selecting, determining and computing for remaining piping components (Examiner Note: it amounts to an implicit iterative processing of the components and is also considered anticipated by Oota et al. because a creation of a path wherein the path comprising a plurality of components. Therefore, an iteration over said components is implicitly disclosed”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 4-8, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (EP0621545A2 listed on IDS filed 03/26/2019) as applied to claim1-3, 9, 10-12, and 18-19 above, and further in view of Yin et al. (“A Novel Human–Machine Collaborative Interface for Aero-Engine Pipe Routing”).
As per Claim 4 and 13, Oota et al. fails to teach explicitly wherein computing the piping path for said each pipe run based on the logical definition data of the piping system comprises: determining a first connection point and a second connection point associated with the selected pipe run; computing a plurality of piping paths for the selected pipe run based on the first connection point and the second connection point; and determining an optimal piping path from 
Yin et al. teaches wherein computing the piping path for said each pipe run based on the logical definition data of the piping system comprises: 
determining a first connection point and a second connection point associated with the selected pipe run (“A pipe route can be optimized by decomposing a feasible workspace into local images” on the right column of Page 2194, comparing them with the anticipated routing sketches, and simultaneously considering other possible routes”, “starting point S and terminating point T is a path along the edges of some obstacles.” On the left column of Page 2196, Fig. 13: Examiner Note:  “The visualization to generate possible edge sequences”); 
computing a plurality of piping paths for the selected pipe run based on the first connection point and the second connection point (“When multiple solutions are provided by computer, the designer can simply confirm which one can be the best fit.” left column on Page 2191, section C “A pipe route can be optimized by decomposing a feasible workspace into local images, comparing them with the anticipated routing sketches, and simultaneously considering other possible routes”); and 
determining an optimal piping path from the plurality of piping paths for the selected pipe run based on pre-defined criteria, wherein the piping path comprises a series of segments in a sequence (
    PNG
    media_image1.png
    134
    338
    media_image1.png
    Greyscale
right column on Page 2196; 
Oota et al. and Yi et al. are analogous art because they are both related to a CAD piping design system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Yin et al. into Oota et al.’s invention to improve design solution (Yin et al.: right column on Page 2194). 

As per Claim 5 and 14, Oota et al. teaches wherein determining positions of the one or more piping components for said each pipe run based on the computed piping path for said each pipe run comprises: 
selecting a piping component from the one or more piping components for the pipe run (col. 3 lines 55-67, col. 4 lines 1-4, Col. 11 lines 15-45, parts 603 and components 601 on the routes 604 in Fig. 6 on routes 604); 
determining a segment in the series of segment which requires positioning of the selected piping component  (Col. 11 lines 24-45, routes 604 in Fig. 6) ; 
computing a position of the selected piping component in the segment (Col. 11 lines 40-45, parts 603 and components 601 in Fig. 6) ; and 
repeating the steps of selecting, determining and computing for remaining piping components (Examiner Note: it amounts to an implicit iterative processing of the components and is also considered anticipated by Oota et al. because a creation of a path wherein the path 

As per Claim 6 and 15, Oota et al. fails to teach explicitly further comprising: validating the graphical model of the piping system based on the logical definition data of the piping system.
Yin et al. teaches validating the graphical model of the piping system based on the logical definition data of the piping system. 	Ferri, II teaches validating the graphical model of the piping system based on the logical definition data of the piping system (Fig. 4, 
    PNG
    media_image2.png
    82
    338
    media_image2.png
    Greyscale
 left column on Page 2191 step 8) and 
    PNG
    media_image3.png
    49
    346
    media_image3.png
    Greyscale
on right column of Pag 2191). 
As per Claim 7 and 16, Oota et al. fails to teach explicitly further comprising: determining whether the graphical model of the piping system is successfully validated; and when validation of the graphical model is unsuccessful, updating the graphical model of the piping system based on the logical definition data of the piping system.
Yin et al. teaches further comprising: 
determining whether the graphical model of the piping system is successfully validated (
    PNG
    media_image4.png
    105
    348
    media_image4.png
    Greyscale
 left column on Page 2192; 
and when validation of the graphical model is unsuccessful, updating the graphical model of the piping system based on the logical definition data of the piping system (left column on Page 
    PNG
    media_image4.png
    105
    348
    media_image4.png
    Greyscale
on the left column of Page 2192; “2) The pipe-routing module is to detect dense and sparse areas, plan the sequence of pipes, and implement pipe routing …” On right column of Page 2191: Examiner Note: Generating the new pipe model after design revision performed by the pipe-routing corresponds to “updating…” ). 
As per Claim 8, 17, and 20, Oota et al. fails to teach explicitly further comprising: determining a graphical state of the piping system based on the logical definition data of the piping system; and determining at least one pipe run in the piping system which needs to be designed based on the graphical state of the piping system.
Yin et al. teaches further comprising: 
determining a graphical state of the piping system based on the logical definition data of the piping system (
    PNG
    media_image4.png
    105
    348
    media_image4.png
    Greyscale
on the left column of Page 2192); and 
determining at least one pipe run in the piping system which needs to be designed based on the graphical state of the piping system (left column on Page 2191 step 8); 
    PNG
    media_image5.png
    50
    348
    media_image5.png
    Greyscale
 on the left column of Page 2192). 
Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ferri, II (US 20160283613 A1) discloses Pipeline Design and Layout System.

	Rourke et al. (“Real-Time Semiautomatic 3D Pipe Routing”) teaches 3D pipe routing CAD system.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127